OPINION — AG — ** UNCLAIMED PROPERTY — ESCHEAT TO STATE — DEFINITIONS ** (1) OKLAHOMA'S UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT, 60 O.S. 651 [60-651] TO 60 O.S. 686 [60-686], AS AMENDED, IS CUSTODIAL IN NATURE THEREFORE, THE MONIES PLACED IN THE UNCLAIMED PROPERTY FUND ESTABLISHED PURSUANT TO THE ACT DO 'NOT' "ESCHEAT" TO THE STATE SO AS TO BE SUBJECT TO DEPOSIT IN THE STATE PUBLIC COMMON SCHOOL BUILDING EQUALIZATION FUND PURSUANT TO ARTICLE X, SECTION32 OF THE OKLAHOMA CONSTITUTION. (2) PURSUANT TO 60 O.S. 658.1 [60-658.1] THROUGH 60 O.S. 658.5 [60-658.5] OF THE OKLAHOMA'S UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT, AS AMENDED, THE PROCEEDS DERIVED FROM UNCLAIMED MINERAL INTERESTS IN LAND IN OKLAHOMA ARE PLACED IN THE UNCLAIMED PROPERTY FUND AND DISPOSED OF ACCORDING TO THE PROVISIONS OF THE UNCLAIMED PROPERTY ACT; CONSEQUENTLY, SUCH PROCEEDS DO NOT "ESCHEAT" TO THE STATE SO AS TO BE SUBJECT TO DEPOSIT IN THE STATE PUBLIC COMMON SCHOOL BUILDING EQUALIZATION FUND OR THE PERMANENT SCHOOL FUND. (3) PURSUANT TO 60 O.S. 658.1 [60-658.1] OF OKLAHOMA'S UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT AND 84 O.S. 271.1 [84-271.1] (OKLAHOMA'S ABANDONED MINERAL INTEREST ESCHEAT LAW), UNCLAIMED MINERAL INTERESTS IN LAND WHICH GENERATE INTANGIBLE PROPERTY INTERESTS PRESUMED ABANDONED UNDER THE UNCLAIMED PROPERTY ACT 'ARE' SUBJECT TO "ESCHEAT". UPON THE ESCHEAT OF SUCH MINERAL INTERESTS, THE PROCEEDS THEREFROM MUST BE DEPOSITED IN THE STATE PUBLIC SCHOOL BUILDING EQUALIZATION FUND PURSUANT TO ARTICLE X, SECTION 32 OF THE OKLAHOMA CONSTITUTION AS OPPOSED TO DEPOSIT IN THE PERMANENT SCHOOL FUND PURSUANT TO ARTICLEXI, SECTION 2 OF THE OKLAHOMA CONSTITUTION. (HEIRS, PROPERTY VESTED IN STATE, CLAIMS, OKLAHOMA TAX COMMISSION, TRUST, ESCROW FUND) CITE: 60 O.S. 651 [60-651] — 60 O.S. 686 [60-686], 84 O.S. 271.1 [84-271.1], ARTICLE X, SECTION 32, ARTICLE XI, SECTION 2, 60 O.S. 672 [60-672], 60 O.S. 669 [60-669], 60 O.S. 670 [60-670], 60 O.S. 658.1 [60-658.1](A)(1)(2), 60 O.S. 658.5 [60-658.5] (STATE TREASURER), 60 O.S. 670 [60-670], 60 O.S. 658.1 [60-658.1], 84 O.S. 271 [84-271], 84 O.S. 277 [84-277] (OZELLA WILLIS)